Citation Nr: 0825373	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-27 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office.  




FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy 
during his active military service.

2.  The veteran has not provided sufficient information 
regarding his claimed in-service stressors in order for the 
RO to request that the U.S. Army and Joint Services Records 
Research Center (JSRRC) research whether the claimed events 
actually occurred; nor has the veteran otherwise provided 
credible supporting evidence that the claimed in-service 
stressors actually occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2003 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  In this regard, the veteran was informed 
that it was his responsibility to submit specific details 
about the stressful incidents in service that resulted in his 
PTSD, as well as medical records showing a diagnosis of PTSD.  
Although no longer required, the veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from March 1999 to July 
2006, as well as medical records from the veteran's private 
physicians dated from 1998 to 2005.  In this regard, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim herein is being denied, such issues are moot.  
Moreover, the veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran is seeking entitlement to service connection for 
PTSD.  However, the Board notes that the veteran has provided 
very little information about the stressful events during 
service with which he attributes his PTSD.  On his December 
2002 stressor statement, the veteran provided the names and 
partial unit information pertaining to two individuals who 
were killed in May 1965; however, he did not provide the 
circumstances surrounding their death, including how they 
were killed or where the deaths occurred, or provide any 
information about how he knew the individuals, including 
whether they were in his unit or whether he witnessed their 
deaths first-hand.  In this regard, the Board notes that the 
partial unit information provided does not match the 
veteran's unit information as shown in his personnel records.  

In addition, the Board notes that, on an August 2006 written 
statement, the veteran reported that he served aboard the USS 
Providence off the coast of Vietnam, where he was exposed to 
tear gas.  The veteran's personnel records show that he, 
indeed, served on the USS Providence; however, his personnel 
records show that the USS Providence remained in California 
during his service aboard and there is no indication that he 
had any overseas service at any point during his active 
military service.  In this regard, the Board notes the 
evidence does not show that the veteran was engaged with 
combat with the enemy.  Indeed, while his DD Form 214 
reflects that he served during the Vietnam era and his 
military occupational specialty (MOS) included being a basic 
infantryman and proof technician helper in firearms, his 
personnel records show that his primary duties included being 
on guard or sea duty or a mess man.  The veteran's personnel 
records also show he has not been awarded any medals which 
are generally accepted as indicative that the veteran engaged 
in combat with the enemy during military service.  

Therefore, after carefully reviewing the evidence of record, 
the Board finds the veteran has not provided any stressors 
that can be verified by the service department or provided 
any credible supporting evidence showing that his claimed 
stressors actually occurred.  As noted, although the veteran 
has attempted to provide information about his in-service 
stressors, he has not provided sufficient information to send 
to JSRRC for verification of the stressful events.  In this 
regard, the veteran was requested to provide detailed 
information about his claimed stressors, including dates 
(month and year), places, unit of assignment at the time of 
the events, and full names of individuals involved in the 
events; however, he has only provided names, dates, and 
partial unit information.  The Board appreciates the 
veteran's attempt to provide information regarding his 
stressors and notes that it has been many years since these 
events occurred.  However, the requested information is 
critical to the veteran's claim and, without such 
information, the RO is unable to request that JSRRC verify 
that these events actually occurred.  

The Board further notes that the veteran has not provided any 
independent, credible evidence showing that the stressful 
events actually occurred.  In this context, the Board finds 
it probative that the veteran's service personnel records do 
not assist him in establishing that the claimed events 
occurred.  As noted above, the veteran's personnel records 
show that he did not have any overseas service, including 
service off the shores of Vietnam, and there is no indication 
that he engaged in combat with the enemy.  Moreover, the 
Board notes that there is no indication, shown by service 
personnel records or statements from the veteran, that the 
veteran's duties on guard or sea duty or as a mess man 
involved intense fear, helplessness, or horror.  Similarly, 
the Board finds the veteran has not provided adequate 
information about the circumstances of his friends' death, 
including whether he witnessed the deaths or his reaction to 
those events.  

In summary, the Board finds the veteran has not provided 
sufficient details about his claimed in-service stressors.  
The Board must note we are not questioning the veteran's 
credibility to report these incidents; however, there is no 
indication in the record that the veteran was engaged in 
combat during service and, as noted, the veteran's testimony, 
alone, cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio, supra.  Nevertheless, the only 
evidence of record which indicates that the veteran's claimed 
stressors actually occurred consists of his statements 
regarding the stressful events.  As a result, the Board finds 
the veteran has not provided credible evidence of an in-
service stressor upon which a valid diagnosis of PTSD may be 
based and, thus, the veteran's claim must be denied.  See 
38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In this context, the Board also notes that the veteran has 
been diagnosed with PTSD.  See January 2004 VA outpatient 
treatment record.  The examining physician noted the veteran 
was a Vietnam veteran and that he complained of having bad 
nightmares, being very agitated, waking up jumping, and 
crying in his sleep.  Although the assessment was PTSD, 
neither the veteran nor the examiner mentioned or referred to 
a traumatic event in service which caused the veteran to 
respond with intense fear, helplessness, or horror, upon 
which the diagnosis could be based.  See 38 C.F.R. 
§ 4.125(a).  Therefore, the Board finds the veteran does not 
have a competent diagnosis of PTSD.  

Based upon the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


